                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

RYAN D. HOBBS,

                             Plaintiff,             :       Case No. 1:17-cv-441


                                                            District Judge Michael R. Barrett
       -   vs   -                                           Magistrate Judge Michael R. Merz

DEREK FAULKNER, et al.,


                             Defendants.            :



   DECISION AND ORDER DENYING MOTION FOR DISCOVERY


       This civil rights case under 42 U.S.C. § 1983 is before the Court on Plaintiff’s Motion for

Discovery (ECF No. 63).

       The case is currently pending before District Judge Barrett on the Magistrate Judge’s

Report and Recommendations (ECF No. 44) and Supplemental Report and Recommendations

(ECF No. 56) recommending that this case be dismissed with prejudice. Plaintiff has not shown

good cause to subject Defendants or any of them to discovery in the face of those

recommendations. If the case should survive Judge Barrett’s review, discovery can then be

reconsidered.

       Discovery in civil cases in federal court is party-initiated. That is, a party must make an

appropriate demand for discovery of some kinds under Fed. R. Civ. P. 26-37. If the responding

party fails to respond completely, then the party seeking discovery may file a motion to compel

                                                1
under Fed. R. Civ. P. 37, subject to the restrictions in that Rule requiring consultation among the

parties before moving to compel.

       From the Motion and attachments, it appears that Plaintiff may be seeking to use the federal

court discovery process to obtain documents for use in other courts. Plaintiff should instead use

the processes of the courts which have jurisdiction over those other cases to obtain discovery.

       The Motion for Discovery is DENIED.



January 16, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                2
